DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD OF TESTING A MICRO DEVICE IN INTEGRATED SYSTEMS--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the micro device” (claim 5, line 1) lacks antecedent basis.
The phrase “such as” (claim 8, line 2) renders the claims 8-10 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,432,461 to Henley.
Henley discloses a method of testing a device (5) on a substrate (12), the method comprising: providing a capacitive coupling between a temporary external electrode (2a) and a floating contact of the device (5) to stimulate the device and extracting different device parameters from a response generated by the coupling (see Abstract); and removing the temporary external electrode (2A after testing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Henley or in view of U.S. Patent 8,179,482 to Hur et al.
Regarding claims 2-7, Henley does not disclose the structural elements and their material of the claimed invention such as dielectric layer(s), micro device, sensor and capacitor, etc.; however, it has been held that to be entitled to weight in the method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).  Furthermore, Hur et al teach the displace system (100) having light emitting diode (pixel electrode) and the sensor system (touch panel) having sensor and capacitor (see Figs. 1-2) formed on a dielectric layer including a stack of one or more dielectric layers composed of silicon dioxide and silicon nitride (see Col. 7, lines 12-16) are well known structure and material in manufacturing a touch panel display.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Henley to incorporate the structures and material into the LCD as taught by Hur et al to form a touch panel display.
Regarding claims 8-10, Henley disclose a few different AC signals with known DC bias are applied to the device (see Col. 3, line 63 to Col. 4, line 2) to extract properties and functionality of its components such as its resistors, capacitors, and test capacitors; wherein any values of these components out of the expected range, are a defect; and wherein a capacitive measurement identifies an optical performance of the device (see Fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for the teachings of testing the LCD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/November 5, 2022 		                                           Primary Examiner, Art Unit 3729